Citation Nr: 0931099	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

Entitlement to service connection for a low back disability 
to include arthritis and stenosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1948 to July 1952.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2007, 
this matter was remanded for further development.  In May 
2009, the Board referred this case to the Veterans Health 
Administration (VHA) for an expert advisory opinion.  In July 
2009, the Board received additional evidence with a waiver of 
RO initial consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence reasonably establishes that the 
Veteran has lumbar scoliosis that had its onset during his 
active service.

2.  Arthritis and stenosis of the low back were not 
manifested in service or in the Veteran's first postservice 
year, and such disabilities are not shown to be related to 
his active service, to include as due to injury therein.


CONCLUSIONS OF LAW

1.  Service connection for lumbar scoliosis is warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Service connection for low back arthritis and stenosis is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in May 2003 and April 2007, the Veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  VCAA notice was provided prior to the initial 
adjudication.  

While the Veteran did not receive timely notice regarding the 
rating of low back disability, an April 2007 letter (pursuant 
to the Board remand), provided such notice, and the claim was 
thereafter readjudicated (curing any notice timing defect).  
See April 2009 supplemental statement of the case.

The Veteran's service treatment records (STRs) are associated 
with his claims file; pertinent treatment records have been 
secured; and the RO arranged for VA examinations in May 2005 
and August 2008.  As noted above, the Board has also secured 
a VHA expert's advisory medical opinion in the matter.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA has met its assistance obligations.  
The Board will proceed with appellate review.

Criteria, Evidence & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
arthritis (as a chronic disease) is manifested to a 
compensable degree within one year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran contends that his current low back disability 
resulted from an injury in service sustained when he jumped 
from a cargo net into a small boat in 1950.  He notes that on 
service entrance examination, his spine was normal, but on 
service separation, scoliosis was reported.  In April 1951 
(after the time he alleges he was injured in service) he was 
examined and found to be physically qualified for underwater 
demolition team training.  On service separation examination, 
an X-ray was interpreted as showing scoliosis, NCD (not 
considered disabling); on clinical evaluation the spine was 
normal.

Postservice records from December 1992 to June 2006 show that 
the Veteran was receiving ongoing treatment for low back 
complaints from various providers.  A March 2003 note from 
S.Q.W, D.C. reports that she has treated the Veteran for 
several months for low back pain with frequent burning in his 
legs.  The Veteran told her he injured his back in service 
jumping from a large boat into a smaller one.  He advised 
that he experienced severe pain at the time of the incident; 
had sharp pain in his back for many days thereafter; and has 
had back and leg pain since.  She opined that the in-service 
injury was very likely the origin of his back and leg pain.

A March 2003 note from S.L., P.C. reports that the Veteran 
was treated in his office for lumbopelvic spinal injuries 
from December 1992 to June 2000.  The Veteran described his 
injury in service.  It was noted that X-rays of the 
lumbopelvic spine revealed vertebral subluxation complex of 
lumbar vertebrae L2, L3, L4, and L5 and 
subluxation/separation of the left sacroiliac joint, and that 
there was lumbar disc degeneration of the L4/L5 and L5/S1 
lumbar discs.  The medical provider opined that the Veteran's 
injury in service was the cause of his pain and symptoms in 
the lumbar spine, left sacroiliac joint, and left leg.

On May 2005 VA examination, the Veteran related that he 
injured his lower back in service jumping into a small boat; 
he was not evaluated by a physician at the time of incident 
or at discharge.  Physical examination revealed the veteran 
was in no apparent distress; here was no tenderness, spasm, 
or deformity.  X-rays showed severe disk height loss at all 
levels with vacuum disk at all levels; moderate spurring at 
L3-4, L4-5 and L5-S1; no compression deformity; sacroiliac 
joints and hip joints unremarkable; and moderate posterior 
facet arthritis throughout the spine.  The impression was 
severe multilevel lumbar spondylosis.  The diagnosis was 
chronic low back strain secondary to degenerative disk 
disease, multilevel, lumbar spine, with no current evidence 
of radiculopathy.  The examiner reviewed the Veteran's claims 
file, and noted there was no inservice documentation of a low 
back injury, no documentation of a low back problem on 
service separation examination, and that the earliest 
documentation available regarding low back pathology was in 
2003.  He opined that the Veteran's lower back current 
findings were less likely than not secondary to a back 
disorder resulting from trauma in service.

In a December 2006 statement, the Veteran related that he 
injured his spine in service jumping from a cargo net into a 
boat, and that he has had low back pain since that incident. 
He recounted that at the time of the injury in service he had 
to be helped dressing and tying his shoes for 5 weeks, and 
that ice packs and friends helped him finish his tour of 
duty.

A May 2007 private MRI found "longstanding arthritic burden 
and secondary scoliosis and stenosis".  In a May 2007 letter 
the Veteran's primary care physician, Dr. M. H. R., opined 
that the Veteran's "long history of lower back problems are 
more likely than not due to the injury sustained in the 30-
foot jump incident that occurred during his military 
service."

On August 2008 VA examination, the examiner noted that he 
reviewed the Veteran's claims file.  X-rays revealed 
multilevel degenerative joint disease with narrowing of disc 
space, osteophyte formation at all levels of the lumbosacral 
spine, and no evidence of compression fracture.  Degenerative 
arthritis of lumbosacral spine without neurological deficit 
was diagnosed.  The examiner opined:

"In my opinion, his low back pain not likely as not 
(less than 50 percent probability) is related to an 
injury in service.  His scoliosis is not related to the 
trauma when he jump[ed] from the height of 40 feet.  It 
is most likely not diagnosis on his service entrance 
physical."

Because of the various conflicting medical opinions in the 
matter, the Board sought a VHA medical expert's opinion 
regarding the etiology of the Veteran's current low back 
disability(ies).  A VHA specialist in orthopedics reviewed 
the claims file and, in an opinion received in June 2009, 
stated:

"In the discussion, it is my feeling from a reasonable 
degree of medical certainty, that the scoliosis on the 
lumbar spine, based on the medical records, did develop 
in the service based on the fact that the entrance chest 
X-ray did not show a scoliosis and then the exit chest 
X-ray, four years later, did show a scoliosis in the 
chest.  There were no X-rays taken of the lumbar spine.  
There was no description of exactly how much this 
scoliosis was; scoliosis is a common occurrence to come 
on without pain or without injury during the teenage 
years and in the 20's.  It is possible that the 
[Veteran's] scoliosis also could have come from trauma 
but there is nothing on the report from the chest X-ray 
that stipulates a compression fracture or a traumatic 
type of scoliosis, and there is nothing in the reports 
taken in 2007, both on the plain films and the MRI, to 
indicate that the [Veteran] had any type of compression 
fractures, dislocations or other traumatic injuries to 
either the dorsal, that is the thoracic or the lumbar 
spine.

It is my opinion from a reasonable degree of medical 
certainty that the [Veteran's] scoliosis of the lumbar 
spine is less likely as not caused by or a result of his 
fall from a ship, 30 to 40 feet, while in the service.  
The arthritis of the lumbar spine, which was not seen or 
described on the chest X-ray when he left the service 
but is described in detail on both X-rays of the lumbar 
spine and the MRI, taken in April and May of 2007.  It 
is my feeling that these arthritic changes are also less 
likely as not related to his fall while he was in the 
service in 1950.  The spinal stenosis of the L4-5 is a 
degenerative condition, which also, in my opinion, which 
was seen on the X-rays of 4/2007 and 5/2007 and 8/2008 
also, in my opinion, is less likely as not caused by the 
result of his injury in the service where he claims he 
fell 30 to 40 feet off a ship.

That completes the review of this Veteran and I reviewed 
both c-files, two volumes, service [treatment] records 
and it is my opinion from a reasonable degree of medical 
certainty that the [Veteran's] current low back pain and 
disability is less likely as not caused by his fall from 
a ship in the service and is also less likely as not 
caused by his scoliosis."

In August 2009, the Board received additional evidence from 
the Veteran (with a waiver of RO initial consideration), 
including a May 2005 letter from W. S. H., DC noting that the 
Veteran has an extensive history of low back pain, and 
stating:

" . . . .initial injury taking place in the 1950's.  
[The Veteran] recalls sustaining a low back injury, 
while in the military, when he jumped into a boat.  He 
has had repeated episodes of back pain since, with 
better and worse periods."

The Veteran's low back disabilities currently shown include 
scoliosis, arthritis, and stenosis.  Regarding the diagnosis 
of scoliosis, the evidence shows that such defect was not 
noted on service entrance (One examiner has opined that it 
pre-existed service , but was missed on service entrance.  
However, that opinion does not account for the presumption of 
soundness on service entrance.), but was found on service 
separation.  While the VHA expert's opinion (with a fairly 
persuasive explanation of rationale) is essentially to the 
effect that the scoliosis did not result from the injury the 
Veteran describes occurred in service, the fact remains that 
the scoliosis had its onset in service.  Accordingly, it is 
shown that the scoliosis was incurred in service, and service 
connection for such pathology is warranted.  

Regarding the diagnoses of low back arthritis and stenosis, 
it is not in dispute that the Veteran has such disabilities; 
they are shown by both private and VA medical records.  What 
he must still show to establish service connection for these 
disabilities is that they are related to his service (to 
include as due to the injury he describes). 
As the Veteran's STRs contain no mention of complaints, 
treatment or diagnosis of arthritis or stenosis of the low 
back (He has indicated he was not seen by a medical provider 
for low back complaints in service, and the spine was normal 
on clinical evaluation on separation.), service connection 
for such disabilities on the basis that they became manifest 
in service, and persisted, is not warranted.  As there is no 
evidence that arthritis of the spine was manifested in the 
first postservice year, service connection for such pathology 
on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is also not warranted.  

There is conflicting medical evidence in the matter of a 
nexus between the Veteran's low back arthritis and stenosis 
and his service/injury therein.  His private providers have 
opined, in essence, that the current low back disabilities 
are related to his reported injury in service.  However, 
those opinions are based entirely on his history (without 
awareness of, or accounting for the record and actual medical 
history).  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the Board is not required to accept a medical opinion that 
is based on the appellant's recitation of medical history).  
The Board is aware that the fact that an opinion provider did 
not review a claims file or relied on a Veteran's history 
does not of itself render that provider's medical opinion 
invalid.  However, when the history that is the premise for 
the opinion is either inaccurate or incomplete, the opinion 
becomes lacking in probative value.   

In the instant case, the opinions by the private providers 
supporting the Veteran's claim are all based on the Veteran's 
accounts including that he sustained a severe injury in a 
jumping into a boat injury in service.  None of the 
supporting opinion-providers acknowledges that the Veteran 
did not receive treatment in service, that the spine was 
normal on clinical evaluation on service separation 
(scoliosis being an incidental finding on chest x-ray), that 
x-rays have not shown indications of traumatic injury (such 
as compression fracture), or that there is a very lengthy 
post service interval during which there was no documentation 
of low back complaints or treatment.  The Veteran's own 
accounts of the jumping low back injury incident in service 
(conceding some such event occurred, even though it is 
undocumented) clearly involve embellishment.  For example, 
the injury is reported to have occurred in 1950, and he has 
related that his immediate symptoms of injury were such that 
he required assistance dressing and tying his shoes for 5 
weeks after the injury, and that for the remainder of his 
tour he required ice packs and assistance from friends.  He 
served until July 1952, and it is inconceivable that an 
injury of the severity (and the type of symptoms) described 
would go unmentioned, unreported, and not noticed (to include 
on service separation) for such an extended period of time.  
The Veteran has reported he has had low back complaints 
continuously since his service; notably, the earliest 
postservice documentation of low back treatment is from 1992, 
some forty years after service.  And what the Board finds 
particularly noteworthy, in light of the Veteran's accounts 
of continuous complaints and associated impairment throughout 
service, and since following the injury in 1950, is that in 
April 1951 he was examined, and found physically qualified 
for, underwater demolitions team training (an activity known 
to be strenuous/physically demanding).  Accordingly, the 
Board finds the history provided by the Veteran less than 
credible, and the opinions relying on such history lacking in 
probative value.

While a May 2005 VA examiner opined that the Veteran's 
current findings in the spine were less likely than not 
related to an injury in service and indicated that the c-file 
was carefully reviewed it appears that the review was less 
than complete.  The examiner noted that there was no 
documentation of a lower back problem on service separation 
examination, and that the earliest documentation [of a back 
problem] in the record was the report of evaluation by a 
chiropractor in 2003.  This belies that scoliosis was noted 
on service separation X-rays, and that the record has 
included (now and at the time of the May 2005 examination) 
private chiropractor records showing that the Veteran was 
being seen for back problems in 1992.  Consequently, that 
medical opinion also is lacking in probative value.

The August 2008 VA examiner did not explain the rationale for 
the opinion offered.  For that reason that opinion likewise 
is lacking in probative value.

Because the VHA opinion secured by the Board is based on a 
review of the entire record (including all previous opinions, 
pro and con), and takes into account the medical history that 
is actually shown by objective evidence and the most detailed 
explanation of rationale for the opinions offered, the Board 
finds it to be the most probative, and persuasive, evidence 
in the matter of a nexus between the Veteran's arthritis and 
stenosis and his service, to include any injury therein.  The 
VHA expert found noteworthy that there was no documentation 
of an injury in service, there were no low back complaints 
(or abnormalities noted on clinical evaluation of the spine 
on separation) and there was no documentation of low back 
complaints, pathology, or treatment until many years after 
service (observations not accounted for by the providers of 
opinions supporting the Veteran).  The expert explained why 
the scoliosis which was noted on separation but not on 
induction was possibly due to, but more likely not reflective 
of, an injury such as the Veteran describes (i.e., no 
radiographic evidence of compression fracture, dislocation, 
or other traumatic injury).  The expert also identified 
another (and more likely) etiology for the arthritic changes 
(i.e., the degenerative process).  

Significantly, a lengthy period of time between service and 
the first postservice clinical notation of the disability for 
which service connection is sought (here some 40 years) is, 
of itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).   While the Veteran may sincerely 
believe his low back arthritis and stenosis resulted  from an 
injury in service, he is a layperson, and his opinion is not 
competent evidence in a medical matter such as the etiology 
of a specific orthopedic disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), see also Jandreau 
v. Nicholson, 492 F3d. 1372 (Fed. Cir. 2007).  In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against service connection for low back arthritis 
and stenosis.  Accordingly, such claims must be denied.


ORDER

Service connection for low back scoliosis is granted.

Service connection for low back arthritis and stenosis is 
denied.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


